12 F.3d 204
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.Bishop L. ROBINSON, individually, and in his officialcapacity;  Warden Tilley, individually, and in his officialcapacity;  Pat Conroy, individually, and in his/her officialcapacity;  Marilyn Nash, individually, and in her officialcapacity;  Sandstrome, (phonetic), individually, and inhis/her official capacity;  Gee, individually, and inhis/her official capacity;  Green, individually, and inhis/her official capacity;  Marvin N. Robbins, individually,and as Executive Director of Maryland;  Fred E. Jordan, Jr.,individually, and as the Commissioner of the MarylandDivision of Corrections;  Kathleen S. Green, individually,and as Acting Warden;  Dennis W. Dusing;  Clarence Hawkins;Donald Millard, Defendants-Appellees,andThe Inmate Grievance Commission, Defendant.
No. 93-7003.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1993.Decided Nov. 18, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-89-1239-K;  Frank A. Kaufman, Senior District Judge.
Aaron Holsey, pro se.
John Joseph Curran, Jr., Atty. Gen., Timothy James Paulus, Stephanie Judith Lane-Weber, Asst. Atty. Gen., Stuart Milton Nathan, Office of the Atty. Gen. of Maryland, Baltimore, MD, for defendants-appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Robinson, No. CA-89-1239-K (D.Md. Aug. 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motions for appointment of counsel, for disqualification of the district judge, for a certificate of probable cause to appeal, and for production of documents are denied.


2
AFFIRMED.